El Juez Asociado Señob, De Jesús
emitió la opinión del tribunal.
El 11 de abril de 1939 el Dr. Carlos M. de Castro radicó una solicitud de certiorari eu la Corte de Distrito de San Juan interesando qne se revisara y anulara cierta resolución de la Junta de Comisionados de San Juan, del 5 del mismo mes y año, retroactiva al 7 de enero de 1939, por la cual fué destituido del cargo de Administrador de la Capital, para el cual fué nombrado por dieba junta el 4 de enero de 1937. Denegada la petición por sentencia de 21 de agosto *678de 1939, recurrió el peticionario ante este tribunal, revocán-dose la sentencia apelada con fecha 28 de junio de 1940, y en su lugar dictándose otra cuya parte dispositiva en lo per-tinente dice así:
“ ... y en su lugar se dicta otra anulando las Ordenanzas nú-mero 370 de enero 5, 1939, y número 373, de abril 5, 1939, que de-cretaron la suspensión y destitución del Administrador de la Capital y se ordena la reposición del peticionario Carlos M. de Castro en su cargo de Administrador de la Capital, retroactiva dicha resti-tución al 5 de enero de 1939, fecha en que el peticionario fué sus-pendido,de empleo y sueldo.” (57 D.P.E. 153.)
No conforme la Junta de Comisionados, apeló para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito, siendo confirmada la sentencia de este tribunal el 20 de octubre de 1941, denegandose por la Corte Suprema de los Estados Unidos la solicitud de cer-tiorari que, para revisar la sentencia últimamente aludida radicó la Junta de Comisionados.
Devuelto el mandato a este tribunal, la Junta de Comi-sionados, con fecha 27 de octubre de 1941, radicó en esta corte una extensa moción, debidamente notificada a los abo-gados del peticionario apelante, interesando que dictemos una resolución decretando no haber lugar a ejecutar nuestra sentencia de 28 de junio de 1940, en tanto en cuanto ordena la reposición del peticionario Carlos M. de Castro en el cargo de Administrador de la Capital, por haber expirado desde el mes de enero (sic) de 1941 el término para el cual fué nom-brado. Se opuso el peticionario por moción que radicó el 4 de noviembre último, quedando sometida la cuestión por la audiencia que al efecto se celebró el primero del mes pasado.
Oponiéndose a las pretensiones de la Junta de Comisio-nados, sostiene el peticionario Dr. De Castro que el cargo de Administrador de la Capital es vitalicio mientras observe -buena conducta; que las cuestiones planteadas por la junta apelada en relación con la duración del cargo de Adminis-trador de la Capital fueron resueltas por este tribunal por *679;.vu sentencia de 28 de junio de 1940, que tiene carácter de íirme y ejecutoria; y por último, que carecemos de jurisdic-ción para suspender la ejecución de una sentencia firme en lo que respecta a una cuestión que tiene la autoridad de cosa juzgada. *
Contrario a lo que afirma la representación legal del peticionario Dr. De Castro, la sentencia de este tribunal de 28 de junio de 1940 no hizo pronunciamiento alguno ni se mencionó siquiera en la opinión la duración del término del cargo de Administrador de la Capital. No podía ser de otro modo, ya que esa cuestión no estuvo ni pudo estar en controversia, pues habiendo sido nombrado el Dr. De Castro el 4 de enero de 1937, al celebrarse la vista del certiorari por él interpuesto en la Corte de Distrito de San Juan, al pronunciar aquella corte su sentencia de 21 de agosto de 1939 y al dictarse la de este tribunal el 28 de junio de 1940, no había expirado el término de cuatro años para el cual, como sostiene la Junta de Comisionados, fué él nombrado. Lo único que se sustanció dentro de dicho procedimiento fueron los cargos formulados contra el peticionario y nada más. Por consiguiente, la cuestión que ahora nos ocupa no tiene la autoridad de cosa juzgada.
Ni en su escrito de oposición ni en el memorándum que posteriormente presentara el primero del mes pasado, aduce el peticionario razón legal alguna para sostener su tesis de que esta corte carece de jurisdicción para considerar y dirimir esta controversia.
La sentencia de cuya ejecución se trata fué pronunciada por este tribunal en lugar de la que dictó la Corte de Dis-trito de San Juan y la cuestión que ahora suscita, la junta envuelve un incidente en relación con la ejecución de esa sentencia a la luz de hechos y circunstancias acaecidos con posterioridad a la fecha en que fue dictada. Entonces, como hemos visto, el término de cuatro años por el cual fué nom-brado el peticionario, según afirma la junta, no había expi-rado, pero ahora, cuando se trata de ejecutarla, se alega que *680el término lia vencido. Si en efecto resolviésemos que el término por el cual fué nombrado venció el año pasado, o para ser más precisos, el segundo lunes de febrero de 1941 (artículo 50 de la ley núm. 99 de 1931, enmendada por la núm. 10 de 1937, pág. 138), ¿no sería contrario a. la ley y a la justicia que prevaliéndose de los términos de esa sen-tencia el peticionario se hiciese reponer en un cargo a que no tiene derecho? Para esa eventualidad, la ley, que no con-cibe un mal sin un remedio, confiere a este tribunal la facul-tad de concederlo, al prescribir en el artículo 7, inciso 8, del Código de Enjuiciamiento Civil, 'que toda corte tiene poder para controlar sus providencias y órdenes c'on el fin de ajustarlas a la ley y a la justicia. Véanse por analogía McAuliffe v. Coughlin, 105 Cal. 268; Rowe v. Blake, 112 Cal. 637, 643.
Resueltas las anteriores cuestiones, ha llegado el momento de discutir y resolver la relativa al término del cargo de Administrador de la Capital.
Aunque la Constitución Nacional no lo prohibe, los únicos cargos vitalicios en el gobierno federal son los de los jueces. La Constitución así lo dispuso para garantizar la indepen-dencia de la judicatura nacional. Los demás cargos federa-les en donde no existe esa necesidad, no gozan de ese privi-legio. Así pues, el término vitalicio es la excepción y de ahí la regia de interpretación universalmente aceptada que prescribe que el término de un cargo no se entenderá vita- ‘ licio a menos que la intención de la legislatura a ese efecto resulte tan evidente que no admita duda. En caso de duda, se entenderá que el término del cargo será el más corto dentro de una razonable interpretación.
La contención del peticionario está predicada principal-mente en el artículo 21 de la citada ley núm. 99 de 1931 (pág. 627), que literalmente dice así:
“Artículo 21. — El Administrador de la Capital será jefe eje-cutivo de la misma, será nombrado por la Junta de Comisionados *681que sé crea por- esta ley y desempeñará su cargo mientras observe buena conducta.” (Bastardillas nuestras.)
En el caso de Shurtleff v. U. S.,189 U.S. 311, citado por la representación legal de la Junta de Comisionados, fué objeto de interpretación un estatuto federal cuyo artículo 12 decía así:
“Artículo 12. — El Presidente nombrará, con el consejo y consen-timiento del Senado, nueve tasadores generales de mercancía, cada uno de los cuales recibirá un salario de $7,000 anuales. No más de cinco de dichos tasadores serán nombrados del mismo partido polí-tico. No podrán dedicarse a ningún otro trabajo y podrán ser des-tituidos de su- cargo en cualquier tiempo por el Presidente por ine-ficiencia, negligencia en el cumplimiento de sus deberes o mala con-ducta (malfeasance) en relación con su cargo.”
Shurtleff había sido nombrado para uno de dichos car-gos el 17 de julio de 1890 y continuó desempeñándolo hasta que el 3 de mayo de 1899, sin previa formulación de cargos^ recibió una comunicación del Presidente McKinley destitu-yéndolo a partir de la fecha en que fuese nombrado y tomase posesión su sucesor. Sostenía Shurtleff que toda vez que el estatuto especificaba ciertas causas por las cuales el fun-cionario podía ser destituido, implícitamente excluía la facul-tad de destituirlo por cualquier otra causa que no fuese alguna de las especificadas en la ley, e invocó por vía de ilustración la máxima expressio unius est exclusio álterius.
La Corte Suprema d'e los Estados Unidos, sosteniendo la actuación del Presidente, se expresó así:
“Somos de opinión que la máxima no justifica la contención del apelante. La consideramos inaplicable a los hechos de este caso. El derecho de destitución siempre existiría aunque el estatuto guar-dase silencio sobre ello. Ese derecho existe no porque haya sido con-cedido, sino porque es inherente al derecho de nombrar, a menos que sea limitado por la Constitución o algún estatuto. Se requiere un lenguaje bien claro para privar de ese derecho. ¿Acaso el Con-greso, por haber dispuesto que el funcionario podía ser destituido por ciertas causas, declaró que el derecho a destituir sólo podía ejerci- • tarse por las causas especificadas ? Si así fuese, ¡ cómo se apartaría, *682en lo que al término de este cargo respecta, de la regla prevaleciente en este país! El término del cargo do los funcionarios judiciales de los Estados Unidos está provisto por la Constitución, pero con la excepción ésa, ningún funcionario civil jamás ha sido nombrado por el término de su vida desde que se implantó el gobierno. Aún los jueces de las cortes territoriales pueden ser destituidos por el Pre-sidente. (Citas). Interpretar el estatuto como pretende el apelante sería reconocer a un tasador de mercancías el derecho de retener su cargo durante su vida a menos que fuese declarado culpable de al-guno de los actos especificados en el estatuto. Si esto fuere así, se crearía una completa revolución en el derecho a desempeñar un cargo y por inferencia, con respecto a éste en particular. Creemos que es imposible atribuir al Congreso la intención de efectuar un cambio tan extraordinario en la regla general que rige el término de los cargos públicos, cambio que se aplicaría solamente a este cargo, sin haberse manifestado tal intención en lenguaje claro y explícito, dando lugar a que la intención del Congreso tenga que ser deducida de inferencias dudosas. La regla expresada en la máxima es correcta y está ba-sada en razonamientos que en muchas ocasiones la justifican, pero no debe dársele una fuerza decisiva cuando el así hacerlo acarrearía la alteración de la xoráctica universal de gobierno establecida por más de un siglo y la consiguiente disminución de los poderes del ejecu-tivo de una manera inusitada.”
Más adelante, en el curso de su opinión, repite el tribunal:
“No podemos aceptar la idea de que el Congreso en algún mo-mento intentase este resultado, no habiendo usado un lenguaje que expresase esa intención fuera de duda.”
Si interpretamos el artículo 21, supra, en relación con los demás preceptos de la ley, especialmente con el artículo 39, como aconseja la hermenéutica legal, crece de punto la duda respecto a la intención del legislador. En lo perti-nente, dicho precepto legal dice así: •
“Artículo 39. — Todos los nombramientos de empleados serán he-chos por los respectivos funcionarios, según el departamento de la Capital bajo cuya dirección desempeñaren sus funciones; estos em-pleados serán nombrados por el término del nombramiento de cada funcionario. Los empleados de la Capital podrán ser destituidos por justa causa por el funcionario que los nombrare, previa audiencia y oportunidad de defenderse ...”
*683Si sostuviésemos que cl cargo de Administrador de la Capital ■ es vitalicio, entonces nos encontraríamos con .las siguientes anomalías:
(1) El Tesorero de la Capital, el Director de Obras Públi-cas, el Director de Sanidad y Beneficencia, el Director Esco-lar y el Secretario de la Capital, que según el artículo 26 deberán ser nombrados por el Administrador de la Capital, podrían ser nombrados por un término limitado que designe el administrador, mientras que los empleados de la oficina del Administrador de la Capital, digamos, por ejemplo, el mensajero de 'su oficina, por el hecho de ser nombrado por el administrador, desempeñaría su empleo durante su vida a menos que fuese destituido por justa causa.
No pudo ser la intención del legislador establecer una diferencia tan absurda entre el término del cargo de un empleado (employee) y funcionarios (officers) tan impor-tantes como los enumerados en el artículo 26, supra.
(2) Se crearía un injustificado discrimen entre los em-pleados nombrados por los funcionarios del G-obierno de la Capital y los empleados nombrados por el administrador, ya que'los primeros serían nombrados por el término del cargo del funcionario nominador, mientras que el término de los empleados nombrados por el administrador sería vitalicio.
En el caso de Smith v. Bryan, 40 S.E. 652, 654, se dijo por la Corte Suprema de Apelaciones de Virginia:
“Es una regia ele hermenéutica legal que cuando un estatuto es de dudosa interpretación, la corte considerará la que se le hubiere dado cuando empezó a regir y esa interpretación no variada ya por la legislatura o por decisiones judiciales, será considerada como la co-rrecta. Suth. St. Const., párrafo 307; Anable v. Com., 24 Grat. 563-566; Lewis v. Whittle, 77 Va. 415, 422; Mangus v. McClelland, 93 Va. 786, 789, 22 S. E. 364.
“Así pues, la interpretación que en la práctica se haya dado a un estatuto por los funcionarios públicos y por el público en general, no solamente debe ser tenida en cuenta, sino que en casos de duda se considerará como decisiva. .Se -le concede el mismo efecto que a una serie de decisiones judiciales. Se presume que la legislatura está *684enterada de dicha interpretación, y cuando ha sido continuada por algún tiempo, en ausencia de legislación que demuestre que ha sido descartada, las cortes la adoptarán.
“ # # * * * # *
“El apelante aceptó su nombramiento presuntivamente con cono-cimiento de las limitaciones puestas al término de su cargo por la interpretación antes mencionada. Por lo tanto, tomó posesión su-jeto a esa interpretación y no puede ahora insistir en otra dis-tinta. ’ ’
A nuestro juicio, no es cuestión fuera de duda que baya sido la intención legislativa que el cargo de administrador sea vitalicio, y ante la duda, procede, de acuerdo con la jurisprudencia, optar por el término más corto, el de cuatro años, que es el de la mayoría, por lo menos, de la Junta de Comisionados que lo nombró.
A este efecto dice un conocido autor:
“Cuando el precepto legal que define el término es incierto o du-doso, se adoptará aquella interpretación que lo limita al tiempo más breve.” McQuillin Municipal Corporations, 2a. ed., 1939, Vol. 2, pág. 219.
Véanse al mismo efecto la monografía en 135 A.L.R. 1173, 1175, y los casos de Aggeler v. Domínguez, (1933), 217 Cal. 429, 19 P. (2) 241; Lowrie v. Brennan, (1937), 283 Mich. 63, 276 N.W. 900; Chamski v. Cowan, (1939), 288 Mich. 238, 284 N.W. 711; Dobkins v. Reece, (1929, Tex. Civ. App.), 17 S.W. (2) 81.
Los partidos políticos de esta Isla siempre ban interpre-tado esta ley en el sentido de que el término del cargo de Administrador de la Capital es de cuatro años, y desde que se enmendó su artículo 50 en 1937, es el segundo lunes de febrero del año siguiente a cada elección general cuando lo nombra la Junta de Comisionados. [4] Las cortes toman conocimiento judicial de lo que. es de conocimiento general, y es de conocimiento general por lo menos entre los habitan-tes de esta ciudad y especialmente entre los electores, quié-nes ban sido los candidatos de los distintos partidos políticos *685para el cargo do Administrador do la Capital en las dos últimas elecciones generales. Véanse, en lo que respecta a conocimiento judicial, 9 Wigmore on Evidence (3a. ed., 1940), sección 2571, pág. 548; City of Birmingham v. Martin, 153 So. 235; Byrne v. Scipio et al., (N. J., 1937), 192 Atl. 444. Así pues, tomamos conocimiento judicial de que el peticio-nario fué candidato para Administrador de la Capital por la Coalición de los Partidos Unión Republicana y Socialista en las elecciones generales celebradas en 1936, siendo su contrincante entonces por el Partido Liberal Puertorri-queño el Dr. M. Pavía Fernández. Asimismo es de conoci-miento público en esta ciudad que en las elecciones generales celebradas en 1940, el candidato de la Coalición de los Par-tidos Unión Republicana y Socialista para el mismo cargo fué el Sr. Fernando Góigel; por el Partido Popular Demo-crático el Sr. F. Benitez Rexacb y por el Partido Unificación Puertorriqueña Tripartita, el Sr. R. Ramos Cobián, y que iiabiendo triunfado el primero de dichos partidos en las elecciones últimamente celebradas, la Junta de Comisionados nombró al Sr. Gréigel Administrador de la Capital.
Es verdad, como arguye el peticionario, que el cargo de Administrador de la Capital no aparece en la papeleta electoral correspondiente a la Capital de Puerto Rico. Tampoco aparece la candidatura del Presidente de los Estados Unidos en la papeleta electoral en las elecciones generales y sin embargo es sabido que el candidato nominado en la conven-ción del partido que resulte triunfante en las elecciones gene-rales será el Presidente de los Estados Unidos.
No estará de más consignar aquí y de ello fiemos tomado conocimiento judicial, que el peticionario, en las últimas elec-ciones generales, fué candidato a Representante a la Cámara por el precinto de Santurce por el Partido Unificación Puer-torriqueña Tripartita y esto tuvo lugar varios meses después de haberse dictado a su favor la sentencia de este Tribunal por la cual se ordenaba la reposición del peticionario en el cargo de Administrador de la Capital. Esta actitud del peti-*686cionario está en armonía con la interpretación a que venimos haciendo referencia y tiende a demostrar su convicción de que no podría continuar ocupando el cargo de Administrador de la Capital una vez vencido el término de cuatro años que habría de expirar el segundo lunes de febrero de 1941.
Si esa ha sido la interpretación que a dicha ley han dado los distintos partidos políticos, el público en general y el propio peticionario, parece claro que por lo menos es muy dudosa la interpretación propuesta por el peticionario, y que siéndolo, debemos resolver que el término del Administrador de la Capital es el de cuatro años, siempre que durante el mismo observe buena conducta.
Tanto la junta como el apelante citan distintos casos en apoyo de sus respectivas contenciones, los cuales no nos pro-ponemos discutir para no extender innecesariamente esta opinión. Sin embargo, los hemos examinado y ninguno de ellos "es de entera aplicación al de autos, pues unos y otros interpretan estatutos que aunque semejantes no son iguales al que nos ocupa, y es sabido que una ligera discrepancia entre dos estatutos produce a menudo interpretaciones dia-metralmente opuestas.  Por e^o en este caso hemos seguido lo que creemos la mejor práctica al interpretar un estatuto, o sea, sin menospreciar la interpretación que se haya dado a otros similares, estudiarlo cuidadosamente en sus distintos -artículos, armonizándolos unos con otros para de ese modo desentrañar de todo su contexto cuál ha sido el propósito del legislador.
Por las razones expuestas, procede declarar con lugar la moción de la Junta de Comisionados de San Juan, radicada el 27 de octubre de 1941, y en su consecuencia decretar que no ha lugar a ejecutar la sentencia de este tribu/nal- de 28 de junio de 1940 en tanto en cuanto se ordena por ella la reposición del peticionario Dr. Carlos M. de Castro en el ■cargo de Administrador de la Capital por haber expirado en febrero de 1941 el término para el cual fué nombrado.
El Juez Asociado Sr. Todd, Jr., no intervino.